DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 2, 2022, has been entered.  Claims 2, 5, 6, 11-15, 29, 32-34, 42, 46, and 48 have been canceled.  Claims 55-57 have been newly added and are directed to the elected invention; although claims 55 and 57 are directed to non-elected species.  In the election received on Dec. 11, 2017, the Applicant elected the signal peptide of SEQ ID NO: 33.  Claim 7 is directed to the elected species of SEQ ID NO: 33; and because the generic claim (claim 1) is not allowable, the non-elected species are withdrawn from consideration (claims 55 and 57).
Claims 1, 3, 4, 7-10, 16-28, 30, 31, 35-41, 43-45, 47, and 49-57 are pending, claims 19-28, 30, 31, 35-41, 43-45, 48, 52-55, and 57 are withdrawn for being directed to non-elected inventions, and claims 1, 3, 4, 7-10, 16-18, 49-51, and 56 are examined in this Office Action.


Rejections That Are Withdrawn
	All rejections under 35 USC 103 are withdrawn and replaced with the new rejections, below, to add a new reference.  The arguments were directed to the previous rejections and do not apply to these new rejections that include the new reference by Palmer et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obvious over Mattoon et al, Liu et al, Nguyen et al, and Palmer et al
Claims 1, 3, 4, 8, 9, 16-18, 49-51, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Liu et al (Appl. Microbio. Biotechnol (2013) Vol. 97; pp. 6113-6127; published online June 11, 2013), further in view of Nguyen et al (Current Microbiology (2007) Vol. 55; pp. 89-93), and further in view of Palmer et al. (Nature Reviews (2012) Vol. 10; pp. 483-496).  
The claims are directed to a bacterial cell comprising an exogenous nucleic acid molecule comprising, in the 5’ to 3’ direction, a first promoter sequence operably linked to a first nucleic acid encoding a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide, wherein the signal peptide is a secretion signal peptide from the twin-arginine translocation (TAT) pathway; and a second nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the second nucleic acid is operably linked to the first promoter sequence or is operably linked to a second promoter sequence wherein the bacterial cell secretes the heme-containing polypeptide (claim 1); including wherein the promoter is a constitutive promoter (claim 3), wherein the promoter is an inducible promoter (claim 4), wherein the heme-containing polypeptide further comprises a tag (claim 16), wherein the bacterial cell is a Bacillus cell (claim 49) and wherein the heme-containing polypeptide is loaded with a heme moiety when secreted (claim 56).
Mattoon claims expression of a hemoprotein (heme-containing polypeptide) in a host cell comprising a nucleic acid encoding a rate-limiting enzyme in a heme biosynthetic pathway (claim 1).  They teach co-expression of 5-aminolevulinic acid (ALA) dehydratase (a heme-biosynthetic enzyme) and apocatalase (a hemoprotein) in yeast (see column 3).  They teach this method for the production of increased amounts of hemoproteins, particularly hemoglobins and cytochromes (see column 4).  They teach that a particular host can be transformed with nucleic acids encoding a rate-limiting enzyme (such as ALA dehydratase) as well as a heme-binding agent (hemoprotein) (see column 5).  They specifically teach expression in yeast of recombinant hemoglobin (see paragraph bridging columns 6-7).
Mattoon claims a method of expressing a hemoprotein that comprises expressing both a heme biosynthetic enzyme and a heme-binding apoprotein, such as hemoglobin, myoglobin, or cytochrome P450 (see claims 1 and 13).  They claim the use of a promoter to drive expression (see claim 3), and the use of a sequence that facilitates secretion of the hemoprotein (claim 9).  They suggest promoters for the expression of both the biosynthetic enzyme and the hemoprotein, and suggest either inducible or constitutive promoters (see column 8).  
Mattoon does not specifically teach a secretion signal peptide.  They do not teach a tag or a detectable label or a transcription termination region.  They do not teach Bacillus host cells.
Liu teaches the use of Bacillus host cells as a cell factory for the production of microbial enzymes and industrially important biochemical (see title and entire document).  They teach a variety of both inducible and constitutive promoters that can be used in Bacillus subtilis-based systems (page 6115). They teach the use of signal peptides to secrete heterologous proteins via various secretory pathways, including signal peptides of the Tat pathway (see paragraph bridging pages 6116-6117). 
Palmer teaches the unique ability of the TAT protein export system for transporting fully folded proteins (see abstract).  They teach the TAT export system is capable of transporting proteins with iron-sulphur clusters and hetero-oligomeric complexes (see right column page 484).
Nguyen teaches expression vectors for rapid purification of recombinant proteins in Bacillus subtilis (see title and entire document). Their vectors comprise a promoter and a terminator with a multiple cloning site between (see Figure 1 on page 90).  They teach the use of detectable c-Myc epitope tags for detecting the recombinant proteins expressed in B. subtilis (see Figure 3 on page 91) and also the use of His- and Strep-Tags (see right column on page 92).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to produce the hemoglobin taught by Mattoon along with a heme biosynthetic enzyme as taught by Mattoon in the Bacillus host cells taught by Liu.  It is clear that Mattoon encompasses and claims host cells generically, so Bacillus host cells would be encompassed by the claims of Mattoon. One would have been motivated to use Bacillus host cells because Liu teaches that this is a promising production platform and many products of Bacillus species have the status of generally recognized as safe (GRAS) (see paragraph bridging pages 6113-6114). The promoters and terminator taught by Liu and Nguyen provide the enabling aspects for expression of recombinant proteins in Bacillus host cells and using either an inducible or a constitutive promoter would have been an obvious choice given the teachings of Liu discussing the different promoter choices that were available (see page 6114).
With regard to the use of a signal peptide, Liu teaches that advances have been made in secretion of recombinant proteins (left column on page 6117) and Nguyen teaches that “Bacillus species are attractive industrial microorganisms for several reasons, such as high growth rate, their capacity to secret proteins into the medium and their GRAS (generally regarded as safe) status with the Food and Drug Administration (FDA) for some species, including Bacillus subtilis”. One of ordinary skill in the art would have appreciated the utility in secreting a recombinant protein to the medium to facilitate purification of the recombinant protein, and this is a feature of Bacillus host cell systems that was clearly known in the prior art. Nguyen teaches that their tags can be used for either detection or purification of the recombinant proteins (Fig. 3 on page 91 and Fig. 4 on page 92), and therefore one would have been motivated to include such a tag for ease of detection and/or purification.
Palmer provides further motivation for using a signal peptide specifically from the TAT secretory pathway by teaching that the TAT pathway export system is capable of transporting proteins with iron-sulphur clusters and hetero-oligomeric complexes and fully-folded proteins.  

Obvious over Mattoon et al, Liu et al, Nguyen et al, Palmer et al,
 and Tjalsma et al
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Liu et al (Appl. Microbio. Biotechnol (2013) Vol. 97; pp. 6113-6127; published online June 11, 2013), further in view of Nguyen et al (Current Microbiology (2007) Vol. 55; pp. 89-93), further in view of Palmer et al. (Nature Reviews (2012) Vol. 10; pp. 483-496), as applied to claims 1, 3, 4, 8, 9, 16-18, 49-51, and 56, above, and further in view of Tjalsma et al (Microbiology and Molecular Biology Reviews (2000) Vol. 64; pp. 515-547).
The claims are directed to a bacterial cell comprising an exogenous nucleic acid molecule comprising, in the 5’ to 3’ direction, a first promoter sequence operably linked to a first nucleic acid encoding a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide, wherein the signal peptide is a secretion signal peptide from the twin-arginine translocation (TAT) pathway; and a second nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the second nucleic acid is operably linked to the first promoter sequence or is operably linked to a second promoter sequence wherein the bacterial cell secretes the heme-containing polypeptide (claim 1); wherein the signal peptide comprises SEQ ID NO: 33 (claim 7).
Mattoon, Liu, Nguyen, and Palmer teach a bacterial cell comprising an exogenous nucleic acid molecule comprising, in the 5’ to 3’ direction, a first promoter sequence operably linked to a first nucleic acid encoding a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide, wherein the signal peptide is a secretion signal peptide from the twin-arginine translocation (TAT) pathway; and a second nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the second nucleic acid is operably linked to the first promoter sequence or is operably linked to a second promoter sequence wherein the bacterial cell secretes the heme-containing polypeptide (see rejection under 35 USC 103, above).
Mattoon, Liu, Nguyen, and Palmer do not teach a signal peptide comprising SEQ ID NO: 33.
Tjalsma teaches signal peptides from Bacillus subtilus (see entire document).  On page 520 in Table 1, Tjalsma et al teach predicted signal peptides from various proteins, and the first one on the list is referred to a “AbnA” and comprises the instant SEQ ID NO: 33 in its entirety (see amino acid sequence in Table 1 for AbnA).  AbnA was known in the art to be a signal peptide for the TAT pathway.
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the AbnA signal peptide taught by Tjalsma et al for the signal peptides encoded in the vectors taught by Liu et al and Nguyen et al.  This is a substitution of a functional equivalent, and in the absence of any showing of criticality or unexpected results, this is an obvious variation on the expression systems taught by Liu et al and vectors taught by Nguyen et al.

Obvious over Mattoon et al in view of Liu et al, Nguyen et al, Palmer et al,
and Gruber
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Liu et al (Appl. Microbio. Biotechnol (2013) Vol. 97; pp. 6113-6127; published online June 11, 2013), further in view of Nguyen et al (Current Microbiology (2007) Vol. 55; pp. 89-93), further in view of Palmer et al. (Nature Reviews (2012) Vol. 10; pp. 483-496), as applied to claims 1, 3, 4, 8, 9, 16-18, and 49-51, above, and further in view of Gruber, J.V. (US Patent No. 8,021,695; issued on Sept. 20, 2011).
The claim is directed to a bacterial cell co-expressing a heme-biosynthetic enzyme and a hemoprotein; the cell comprising a nucleic acid molecule comprising a promoter and a sequence encoding a signal peptide from the TAT pathway and a heme-containing polypeptide; wherein the hemoprotein is leghemoglobin.
Mattoon, Liu,  Nguyen, and Palmer teach a cell co-expressing a heme-biosynthetic enzyme and a hemoprotein; the cell comprising a nucleic acid molecule comprising a promoter and a sequence encoding a signal peptide from the TAT pathway and a heme-containing polypeptide (see rejection of claims 1, 3, 4, 8, 9, 16-18, and 49-51, above).
Mattoon, Liu, Ngueyn, and Palmer do not teach expression of leghemoglobin.
Gruber teaches and claims compositions comprising leghemoglobin (see entire document and claim 1).  
At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to substitute leghemoglobin for the hemoglobin taught be Mattoon et al.  Because Gruber utilizes leghemoglobin in his claimed composition, one of ordinary skill in the art would have appreciated that having a convenient source of recombinant leghemoglobin would have been an efficient substitution over purifying the leghemoglobin from soybean roots.  Furthermore, Mattoon et al clearly anticipate co-expression of ANY heme-binding protein with their heme-biosynthetic enzyme, therefore, the leghemoglobin taught by Gruber would clearly meet this need.  This is an obvious substitution of one hemoprotein for another and would have resulted in predictable results; that of host cells expressing recombinant leghemoglobin.

Summary

	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662